United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-967
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2007 appellant filed a timely appeal from the December 14, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of his claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 30, 2006.
FACTUAL HISTORY
On November 1, 2006 appellant, then a 44-year-old letter carrier, filed a claim alleging
that he sustained a right knee injury on October 30, 2006 while in the performance of duty:
“Went in a new path to mailbox because of a dog and stepped in a small hole hyperextending my
right knee.” On November 9, 2006 the Office asked appellant to submit medical evidence to
support his claim, including a physician’s report diagnosing his condition and medically

explaining how the work incident caused or aggravated the injury. The Office advised: “This
explanation is crucial to your claim.”
On November 8, 2006 Dr. Richard A. Rivers, a family practitioner, completed a form
report. He diagnosed right knee pain and indicated with an affirmative mark that this condition
was caused or aggravated by stepping into a hole while delivering mail. Dr. Rivers prescribed a
magnetic resonance imaging (MRI) scan.
In a decision dated December 14, 2006, the Office denied appellant’s claim for
compensation. The Office found that the incident at work occurred as alleged but denied
appellant’s claim because there was no medical evidence providing an objective diagnosis that
could be connected to the event.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.1
An employee seeking benefits under the Act has the burden of proof to establish the essential
elements of his claim. When an employee claims that he sustained an injury in the performance
of duty, he must submit sufficient evidence to establish that he experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He must also
establish that such event, incident or exposure caused an injury.2
A person who claims benefits for a work-related condition has the burden of establishing
by the weight of the medical evidence a firm diagnosis of the condition claimed and a causal
relationship between that condition and factors of federal employment.3 Causal relationship is a
medical issue,4 and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion of the physician must be based on a complete factual and medical
background of the claimant,5 must be one of reasonable medical certainty,6 and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.7
1

5 U.S.C. § 8102(a).

2

See generally John J. Carlone, 41 ECAB 354 (1989); Abe E. Scott, 45 ECAB 164 (1993).

3

E.g., Patricia Bolleter, 40 ECAB 373 (1988).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

2

ANALYSIS
The Office does not dispute that appellant stepped into a small hole while delivering mail
on October 30, 2006. Appellant has met his burden to establish that he experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The question
that remains is whether this incident caused a specific injury.
Dr. Rivers, the family practitioner, diagnosed no particular medical condition or disease.
His diagnosis of knee pain is merely a repetition of appellant’s symptom. It identifies no
underlying pathology responsible for this pain. As a result, the Office does not know whether
appellant has a simple strain/sprain, a ruptured anterior cruciate ligament, a meniscal tear,
osteochondritis dissecans or some other right knee pathology. Appellant may well have injured
his right knee on October 30, 2006, but as a practical matter, the Office cannot authorize medical
treatment or pay compensation for a medical condition that has no identity.
The absence of a differential diagnosis is only part of the problem with the medical
evidence. Should Dr. Rivers offer a specific diagnosis of appellant’s right knee condition (he
ordered an MRI scan), he must still provide sound medical reasoning to explain how stepping
into a small hole on October 30, 2006 caused or aggravated this particular medical condition. As
the Office advised, his explanation of causal relationship is crucial to appellant’s claim.8 The
Board has held that, when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, that opinion has little probative or evidentiary value and is insufficient to
establish causal relationship.9 Appellant’s burden includes furnishing an affirmative opinion from
a physician who supports his conclusion with sound medical reasoning.
Because the medical evidence fails to establish the critical element of causal relationship,
appellant has not met his burden of proof. The Board will affirm the Office’s December 14,
2006 decision denying his claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on October 30, 2006. The medical evidence
offers no specific diagnosis of the injury and provides no medical explanation of how the
October 30, 2006 incident caused or aggravated that condition.

8

See Connie Johns, 44 ECAB 560 (1993) (holding that a physician’s opinion on causal relationship must be one of
reasonable medical certainty, supported with affirmative evidence, explained by medical rationale and based on a
complete and accurate medical and factual background). See generally Melvina Jackson, 38 ECAB 443, 450 (1987)
(addressing factors that bear on the probative value of medical opinions).
9

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

3

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

